Title: From Benjamin Franklin to Deborah Franklin, 1 January 1756
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
Reading, Jan. 1. 1756. 5 in the Evening

A happy New Year to you, and all Friends.
We arrived here, all well, about two Hours ago. Capt. Coultas tells me he purposes to start early in the Morning, so as to be at Philadelphia to morrow Evening. I have only time to write this Line, just to acknowledge the Receipt of your agreable Letters, Sally’s, Dr. Bond’s, Mr. Hughes’s, &c. and to promise particular Answers per next Opportunity. Present my affectionate Regards to those Gentlemen. I am glad you have sent me a Gown to sleep in, having lost my other Convenience. My Duty to Mother, who I hope is better; and my Love to the rest of the Family. I am, Your loving Husband
B Franklin
 Addressed: To / Mrs Franklin / at / Philadelphia / per favour of / Capt. Coultas.
